ATCHESON, J.,
concurring: I concur in the judgment affirming the district court and denying relief to Lindemuth, Inc. I do so, however, on considerably more narrow grounds than does the majority.
Essentially, Lindemuth taires issue with a limited portion of an administrative order the Kansas Department of Health and Environment entered to effect cleanup of hazardous materials. Every 3 months, the Department was to submit to Lindemuth “an accounting” of agency costs incurred in die cleanup, according to the order. In turn, Lindemuth had 30 days from receipt of an accounting to reimburse the Department for those costs. The Department submitted what it entitled invoices to Lindemuth for payment. Between mid-2004, when the order was entered, and May 2008, Lindemuth paid the amounts billed. Beginning with the May 15, 2008, invoice, Lindemuth simply stopped paying. The Department filed this action to collect the amounts due as of August 2009. The face amount of the unpaid invoices totals about $25,000.
In response to the Department’s enforcement action, Lindemuth claimed that the invoices it received failed to include sufficient detail to be “accountings,” as required by the administrative order, and argued it should be given more detailed records verifying the details of the costs. Lindemuth had not made any earlier complaints about the content of the unpaid invoices or the ones it did pay. The district court remanded some specific items to the Department for clarification or further proceedings. According to the parties, those items have been resolved and are no longer in issue. The district court otherwise found for the Department. Lindemuth has appealed.
The administrative order sets forth no particular time period or procedural mechanism for Lindemuth to raise questions or lodge complaints about the quarterly invoices or accountings from the *392Department. But Lindemuth is to pay within 30 days. In the absence of any specified time, a court may infer that the order contemplated a “reasonable” period for Lindemuth to assert any problems it might have had with the billing documents. See Cerabio LLC v. Wright Med. Tech., 410 F.3d 981, 996 (7th Cir.2005) (“[I]f a contract does not specify a time period for performance, the court will infer a reasonable time for performance.”) (applying Delaware law); Young v. Reynolds Metals Co., 685 F.2d 1091, 1093 (9th Cir. 1982) (contracts will imply reasonable time, applying Oregon law); Gilliland v. Board of Review, 298 N.J. Super. 349, 353, 689 A.2d 781 (1997) (When a statute fails to include an express time limit, “a reasonable period” should be inferred.). I needn’t attempt to fashion a reasonable time. But I would venture that Lindemuth should have been able to ascertain and present any concerns about a given invoice in the 30 days before payment came due. And I have no doubt that a reasonable time would be considerably shorter than the year or more some of the invoices languished before the Department filed this enforcement action. I would affirm on the ground that Lindemuth exceeded any allowable time to make objection to the amounts the Department submitted to it for payment.
I do not understand the Department to contend that Lindemuth had no right to make a timely inquiry or objection to particular items included in a given invoice. Such a position would implicate due process and unlawful takings considerations. It also would be inconsistent with the requirement in tire order for an accounting. If the Department could put little or no descriptive information in the invoices or include plainly improper costs and Lindemuth could not question those matters, the requirement for an accounting would be drained of any meaning or purpose. I do not read K.S.A. 77-625, governing administrative enforcement actions, to be otherwise. If the invoiced costs were outside the scope of the order, Lindemuth would not have violated the order by timely questioning their inclusion or refusing to pay them. See K.S.A. 77-625(b) (A party may defend in a civil enforcement action on the grounds it has not violated the [administrative] regulation or order.”). Had Lindemuth incorrectly challenged items properly in-*393eluded and delayed payment in violation of the order, it might well have been hable for interest or other penalties. See K.S.A. 77-625(c). But those are not the circumstances here.
I disagree with the majority’s view that an “accounting” and an “invoice” are synonymous or necessarily contain the same information, particularly for purposes of this administrative order. An invoice basically constitutes a bill; it states an amount owed and payable, although it may contain additional information such as terms of sale or a list of items sold. An accounting contains more detailed information, as the definitions cited in the majority opinion indicate. While there may be some overlap in phraseology or the words used to define the two terms, I find the dueling dictionaries approach to be an unpersuasive demonstration that an invoice and an accounting are identical or interchangeable.
Here, an accounting would present the costs and contain enough information to describe generally the work or materials included in the costs and to show that they came within the scope of the cleanup directed in the order. For the most part, the invoices the. Department sent Lindemuth did so. But some of the entries consisted of what we in the legal profession sometimes call block billing — an entry identifying a person, a number of hours, and litde or no description of the work. In some instances, the invoices attribute more tiran 100 hours of work to a named individual with no verbal description and only a numerical code. While that might suffice as an invoice, it is something short of an accounting. But Lindemuth did nothing on receiving those invoices. It neither objected nor paid. The time to object has long passed so the time to pay is at hand.
The Department has argued that as an administrative agency it should be given broad deference as to the construction and interpretation it places on the order. And (not surprisingly) the Department says its invoices demonstrated crackerjack compliance with the accounting requirement. The majority accepts that rationale as further support for the outcome here. I don’t.
Judicial deference to agency actions, particularly in the form of administrative regulations and to some lesser extent case specific orders, is a settled doctrine with a sound public policy foundation. *394Over the last 100 years, government at both the state and federal levels has taken on a greater role in regulating what may broadly be considered social and economic practices and relationships. That includes such disparate matters as regulation of union-management interaction and some terms and conditions of employment in many industries; protection against fraudulent and unduly speculative practices in the banking and securities fields; and implementation of a social safety net providing modest disability and retirement income and essential health care. More recently, protection of the environment has similarly become a task for government, as the genesis of this case demonstrates. Much of that government action has been implemented through fairly general legislative enactments creating administrative agencies charged with developing detailed regulatory schemes and special expertise to implement the resulting regulations.
When legal disputes have arisen in those areas, the courts have recognized the wisdom of deferring to the developed expertise of such agencies. As the United States Supreme Court has explained:
“An agency’s expertise is superior to that of a court when a dispute centers on whether a particular regulation is reasonably necessary to effectuate any of the provisions or to accomplish any of the purposes of the Act the agency is charged widr enforcing; the agency’s position, in such circumstances, is therefore due substantial deference.” Commodity Futures Trading Comm’n v. Schor, 478 U.S. 833, 845, 106 S. Ct. 3245, 92 L. Ed. 2d 675 (1986).
The United States Court of Appeals for tire Tenth Circuit recently noted: “[T]he principle of deference to an agency’s sphere of expertise continues to guide our review.” Southern Utah Wilderness v. Office of Surface Min., 620 F.3d 1227, 1236 (10di Cir. 2010). The Kansas appellate courts take a similar view, particularly with regard to agency regulations. Tonge v. Werholtz, 279 Kan. 481, 484, 109 P.3d 1140 (2005); Johnson Co. Developmental Supports v. Kansas Dept. of SRS, 42 Kan. App. 2d 570, 582, 216 P.3d 568 (2009) (“We grant deference to an agency’s interpretation of its own regulations!.]”). The issues being litigated often entail engineering or scientific considerations or similarly complex specialties within the ken of the agencies that almost of necessity require judicial deference to avoid serious unintended consequences from *395doing otherwise. See Southern Utah Wilderness, 620 F.3d at 1235-36; New York v. United States Nuclear Regulatory Comn, 589 F.3d 551, 555 (2d Cir. 2009).
But judicial deference is neither unlimited nor blind. Courts need not accept agency positions or interpretations unconnected to that special expertise. NJ Environmental Protection v. United States Nuclear Com'n, 561 F.3d 132, 136 n.4 (3d Cir. 2009) (Legal issues that do not turn on the agency’s expertise require no particular deference.); Dantran, Inc. v. United States Dept. of Labor, 246 F.3d 36, 48 (1st Cir. 2001) (“Agency regulations interpreting a statute that relates to matters outside the agency’s area of expertise are entitled to no special deference.”). Courts actually abdicate their responsibility to interpret and apply the law if they defer to administrative agencies on general legal issues.
Had Lindemuth challenged the cleanup regimen tire Department implemented in the order, agency expertise would have been implicated. This court should give considerable deference to that plan. Rightfully so. But Lindemuth’s issue here is altogether different. It says the invoices it received had too little information to amount to accountings, as stated in the agency order. The Department has no particular expertise in determining what constitutes an accounting. The term is not one peculiar to environmental protection — the majority’s use of legal and regular dictionaries to gauge its meaning demonstrates that much. In turn, we have no reason to accord the Department’s assertion that it complied with that portion of the order any special consideration.
Allowing the Department or other agencies to define as they choose common or even specialized terms divorced from their particular expertise has no antecedent in the doctrine of administrative deference. That is particularly true when the terms are used in case specific orders and deal with a matter common to all lands of disputes, all kinds of agreements, and all kinds of parties. Humpty Dumpty pronounced that beyond the looking glass, “When I use a word, it means just what I choose it to mean — neither more nor less.” www.literature.org/authors/carroll-leuns/through-the-lookingglass/chapter-06.html. Administrative agencies here haven’t the same prerogative.